UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1085



DANIEL CHO AWAH SANGARBUWA,

                                                            Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                            Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-198-121)


Submitted:   October 21, 2005               Decided:   December 5, 2005


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Paul J.
McNulty, United States Attorney, Anita C. Snyder, Assistant United
States Attorney, Alexandria, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Daniel Cho Awah Sangarbuwa (“Sangarbuwa”), a native and

citizen of Cameroon, petitions for review of a Board of Immigration

Appeals’ (“Board”) order denying his motion to reconsider and

reopen his removal proceedings.   We deny the petition for review.

          As a threshold matter, a petitioner has thirty days to

file a petition for review.    See 8 U.S.C. § 1252(b)(1) (2000).

This time period is “jurisdictional in nature and must be construed

with strict fidelity to [its] terms.”   Stone v. INS, 514 U.S. 386,

405 (1995).   The filing of the motion to reconsider does not toll

the thirty-day period for seeking review of the underlying order.

Id. at 394.    Accordingly, because Sangarbuwa did not file his

petition for review within thirty days of the Board’s initial

decision, this court’s review is limited to Sangarbuwa’s motion to

reconsider and reopen.

          Moreover, although Sangarbuwa styled his motion as one

seeking reopening in addition to reconsideration, the motion failed

to meet the standards for a motion to reopen.   A motion to reopen

“shall state the new facts that will be proven at a hearing to be

held if the motion is granted and shall be supported by affidavits

or other evidentiary material.”   8 C.F.R. § 1003.23(b)(3) (2005).

“A motion to reopen will not be granted unless the Immigration

Judge is satisfied that evidence sought to be offered is material




                               - 2 -
and was not available and could not have been discovered or

presented at the former hearing.”         Id.

          This court has also recognized three independent grounds

on which a motion to reopen removal proceedings may be denied:

“(1) the alien has not established a prima facie case for the

underlying    substantive   relief      sought;   (2)   the   alien    has   not

introduced previously unavailable, material evidence; and (3) where

relief is discretionary, the alien would not be entitled to the

discretionary grant of relief.”         Onyeme v. INS, 146 F.3d 227, 234

(4th Cir. 1998) (citing INS v. Abudu, 485 U.S. 94, 104-05 (1988)).

In adhering to the degree of deference given to the agency’s

discretionary review, this court has observed that the decision to

deny a motion to reopen “need only be reasoned, not convincing.”

M.A. v. INS, 899 F.2d 304, 310 (4th Cir. 1990) (internal quotation

marks omitted).

             Sangarbuwa’s brief was devoid of any new facts or newly

discovered evidence. The request by a petitioner to have the court

reevaluate    the   facts   and   law    previously     presented     does   not

constitute a proper motion to reopen.           See Cruz-Lopez v. INS, 802

F.2d 1518, 1520-21 (4th Cir. 1986) (holding that an applicant must

offer specific facts that he “will more likely than not be singled

out for persecution”).      A motion to reopen is not a substitute for

an appeal and is not to be used as an opportunity to relitigate

issues previously considered and rejected by the Board.                Because


                                   - 3 -
this is exactly what Sangarbuwa attempted to do, his motion to

reopen was properly denied.

           Although          Sangarbuwa’s        motion     was      more     properly

characterized     as     a    motion     to      reconsider,       here,     too,    the

requirements    of     the    relevant    regulations       were     not    met.     The

regulations     provide,       among   other      things,     that      a   motion   to

reconsider must “state the reasons for the motion by specifying the

errors of fact or law in the prior Board decision and shall be

supported by pertinent authority.” 8 C.F.R. § 1003.2(b)(1) (2005);

see also Zhao v. United States Dep’t of Justice, 265 F.3d 83, 90-91

(2d Cir. 2001) (discussing requirements for motion to reconsider).

The burden is on the movant to establish that reconsideration is

warranted.     See Abudu, 485 U.S. at 110.             The decision to grant or

deny a motion to reconsider is within the discretion of the Board,

and thus this court reviews the Board’s decision for abuse of

discretion. See 8 C.F.R. § 1003.2(a) (2005). Sangarbuwa failed to

meet these standards.

           Sangarbuwa challenges both the factual basis and the

logic underlying the Board’s determination.                 Other than suggesting

that any discrepancies were “minor and not material to his case for

asylum,”   however,      Sangarbuwa’s         motion      fails    to    address     the

immigration judge’s carefully articulated concerns.                     Moreover, the

discrepancies noted by the immigration judge went to the heart of

the credibility of Sangarbuwa’s claim.                 Sangarbuwa’s conflicting


                                         - 4 -
testimony concerning confrontations with Cameroon authorities; his

claim that he sought medical treatment at a government hospital

while seeking to escape government authorities; his claim that he

went into hiding, then resumed normal activities without inviting

government     interest;   the    discrepancies        as   to    whether   he   was

released from prison or whether he escaped; and, his own parent’s

failure to mention his son’s detainment--all are considerations

that a fact finder might reasonably consider in deciding whether

Sangarbuwa’s testimony was credible.             In addition, Sangarbuwa’s

attempt   to    corroborate      his   story    only    left       more   questions

unanswered.      Where an immigration judge’s adverse credibility

ruling is challenged on appeal, courts “must find that the evidence

not only supports th[e] conclusion [that the applicant is eligible

for asylum], but compels it.” INS v. Elias-Zacarias, 502 U.S. 478,

481 n.1 (1992) (emphasis in original).           Again, Sangarbuwa fails to

meet this standard.

           Accordingly,     we    deny    the   petition         for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   PETITION DENIED




                                       - 5 -